DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “said tooling comprises a lower edge piece in which said moveable bodies are mounted, wherein said lower edge piece is moveable with respect to a frame of said device” in combination with the rest of the claimed limitations set forth in claims 1 and 16.
Yamashita et al (US 2018/0147621) discloses a device comprising a tooling comprising a lower edge piece in which moveable bodies are mounted. However, Yamashita fails to disclose the lower edge piece being moveable with respect to a frame of the device.
Ito et al (US 8,371,029) discloses a lower edge piece (Fig. 2, Element 101) in which moveable bodies (Fig. 2, Element 112p) are mounted thereto. Ito further discloses that the lower edge piece moves with respect to the upper edge piece (a frame of the device). However, Ito fails to disclose that this lower edge piece is itself moveable with respect to a frame of said device. 
The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art of Yamashita to obtain the claimed invention would require hindsight since Ito teaches of the lower edge piece being moveable with respect to the upper edge piece and not the frame of the device as required by the claims. Claims 1-2, 6-12, 14-21 and 23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725